Citation Nr: 1433068	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1971 and from February 29, 1972 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Custody of the file was subsequently transferred to the RO in St. Petersburg, Florida.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran seeks service connection for bilateral hearing loss, which he asserts was caused by his conceded noise exposure while serving as an Explosive Ordnance Disposal Specialist during active duty service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran was afforded a VA audiological examination in June 2009, at which time the audiologist confirmed current bilateral hearing loss for VA purposes, but opined that it was not likely that the Veteran's current hearing loss was a result of his military noise exposure, because all audiograms contained in his service treatment records were within normal limits.  In September 2013, the Veteran submitted an examination and opinion from a private audiologist who also confirmed current bilateral hearing loss, but opined that it was more likely than not that the Veteran's current hearing loss was associated with his substantial history of noise exposure throughout his time as a career military explosives expert.

The mandate to accord the Veteran the benefit of the doubt is triggered when 
the evidence has reached a stage of balance.  The Board notes that the Veteran's service treatment records contain audiograms that report normal hearing for VA purposes, and that the VA examiner provided a negative opinion based on those reports.  However, given that the Veteran has current bilateral loss, that in-service noise exposure has been conceded, and that the private examiner opined that the Veteran's current hearing loss was more likely than not related to that noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.385 (2013).


ORDER

Service connection for bilateral hearing loss is granted.


___________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


